Citation Nr: 0006488	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied death compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  

In May 1996, the appellant submitted a claim for service 
connection for cause of the veteran's death.  This issue has 
not been adjudicated by the RO and is referred to the RO for 
appropriate action.

In July 1996, RO denied the appellant's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for post-operative hypogastric artery 
aneurysm and femoral artery pseudoaneurysm residuals for 
accrued benefit purposes.  The appellant was informed in 
writing of the adverse decision and her appellate rights.  
She did not submit a notice of disagreement regarding the 
July 1996 decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The veteran died in February 1994.  The cause of death 
was certified as "complete heart block due to, or as a 
consequence of ischemic heart disease."  The veteran's death 
certificate notes that chronic obstructive pulmonary disease 
was a condition contributing to the veteran's death.  

3.  The record contains no competent medical evidence 
attributing the veteran's death to a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of Department of Veterans Affairs hospitalization and 
surgery in November and December 1978 or associated treatment 
or lack of treatment.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991).  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim for death compensation under 
38 U.S.C.A. § 1151 (West 1991).  38 U.S.C.A. § 5107(a) (West 
1991).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit held 
that the Department of Veterans Affairs (VA) has a duty to 
assist only those claimants who have established 
well-grounded claims.  The United States Court of Appeals for 
Veterans Claims (Court) has clarified that the VA cannot 
assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

The requirements for a well-grounded claim for death 
compensation under 38 U.S.C.A. § 1151 (1991) are: (1) medical 
evidence, or in certain circumstances lay evidence, of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (2) medical 
evidence of a nexus between that asserted injury or disease 
and the veteran's death.  Jones v. West, 12 Vet. App. 460 
(1999).  

When an appellant's claim is determined to be not 
well-grounded, the VA does not have a statutory duty to 
assist her in developing the facts pertinent to her claim.  
However, the VA may be obligated under the provisions of 38 
U.S.C.A. § 5103(a) (West 1991) to advise her of the evidence 
needed to complete her application.  This obligation is 
dependent upon the particular facts of the claim and the 
extent to which the Secretary of the VA has advised the 
appellant of the evidence necessary to support a claim for VA 
benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
appellant has not alleged that there are additional relevant 
records which may be incorporated into the record.  She is 
fully aware of the reasons for the denial and the 
deficiencies in the record.  

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability." The 
revisions became effective October 1, 1997. The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Appeal for 
Veterans Claims (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable will be applied, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Accordingly, the more favorable 
version of 38 U.S.C.A. § 1151, in effect before October 1997, 
will be applied to the appellant's claim.

The veteran was hospitalized at a VA facility in November and 
December 1978.  The clinical history shows that he had 
experienced back pain since WW II.  Over the prior one to two 
years he experienced a different type of back pain.  The pain 
had increased in intensity over the prior week.  An 
examination showed an 8 cm pulsatile moderately tender 
abdominal mass.  He underwent resection of the aneurysm and 
an aorto-bifemoral graft.  During the surgical procedure, the 
veteran was found to have bilateral iliac artery aneurysms.  
The veteran's post-operative course was noted to be 
unremarkable.  He was discharged and directed to return for 
follow up evaluation.  The diagnoses were abdominal aortic 
aneurysm and chronic obstructive pulmonary disease.

The veteran received follow-up treatment at a VA outpatient 
clinic from January 1979 and October 1979.  He underwent 
repeated evaluations of his post-operative abdominal aneurysm 
residuals.  It was noted that the veteran was stable and 
doing well, without problems 

A January 1992 hospital summary and associated clinical 
documentation from Salem Hospital indicates that the veteran 
presented a history of a leaking abdominal aortic aneurysm 
and an associated aortofemoral bypass at the Portland, 
Oregon, VA Medical Center (VAMC) in approximately 1978.  He 
reported experiencing "no trouble" with his vessels 
following the procedure.  A contemporaneous computerized 
tomography study revealed bilateral iliac aneurysms with a 
rupture on the left and bilateral femoral aneurysms.  The 
veteran subsequently underwent ligation of a ruptured 
hypogastric artery aneurysm and repair of a femoral artery 
pseudoaneurysm.  

A February 1992 statement from a private physician relates 
that:

Patients who have had aneurysm resection 
should be followed closely during the 
immediate post-operative period, then 
should be seen at least yearly.  Vascular 
grafts can fail and other aneurysms may 
develop.  [The veteran's] femoral 
aneurysms were certainly palpable and 
would have been detectable on vascular 
examination.  While his iliac aneurysms 
were not palpable, work up to evaluate 
the femoral aneurysms would have detected 
the iliac aneurysms prior to rupture.  

The veteran died in February 1994.  The clinical 
documentation associated with the veteran's final illness and 
hospitalization is not of record.  His February 1994 death 
certificate lists the cause of death as "complete heart 
block due to, or as a consequence of ischemic heart 
disease."  Chronic obstructive pulmonary disease was noted 
to be a condition contributing to the veteran's death.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant asserts that the veteran's death was precipitated 
by his December 1978 abdominal aortic aneurysm surgical 
repair at the VAMC and/or the VA's alleged failure to follow 
the veteran following the December 1978 surgery. 

In this regard, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

Lay assertions of medical causation, or substantiating a 
current diagnosis, cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded. Id.  While the appellant is 
competent to describe symptoms associated with a disability 
or injury, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

While the February 1992 private medical opinion relates to 
the January 1992 surgery for the ruptured hypogastric artery 
aneurysm and the femoral artery pseudoaneurysm, the opinion 
makes no reference to the heart disease or COPD, the cause of 
the veteran's death.

The record contains no medical evidence or a competent 
medical opinion linking the veteran's fatal "complete heart 
block", ischemic heart disease, or the COPD to either the 
December 1978 VA surgery or a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of the VA hospitalization or associated medical 
treatment.  

Accordingly, the Board concludes that the appellant's claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1151 
(West 1991) is not well grounded and must be denied. 

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the she did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

